  Case 1:20-mj-00537-PJG ECF No. 1-1, PageID.2 Filed 12/16/20 Page 1 of 10




                         CONTINUATION OF COMPLAINT

   I, Jeremiah Gauthier, being duly sworn, hereby depose and state as follows:

                             INTRODUCTION AND BACKGROUND

   1. I make this continuation of an application under Rule 41 of the Federal Rules

of Criminal Procedure for a search warrant authorizing the examination of two

cellular telephones, described in Attachment A, that are currently in the possession

of law enforcement, and the extraction of electronically stored information from that

property, as described in Attachment B.

   2. I am a Task Force Officer with the Drug Enforcement Administration and have

experience in the investigation, apprehension and prosecution of individuals involved

in federal criminal offenses. I have been so employed since November 2017. I have

been employed for ten years as a deputy sheriff and have been a task force officer for

a multi-jurisdictional narcotics task force, the Southwest Enforcement Team

(“SWET”), since March 2014. I have been involved in multiple investigations while

with the DEA and involved in hundreds of drug-related investigations in and around

southwest Michigan while with SWET. I am currently assigned to the Kalamazoo,

Michigan, Post of Duty where I am involved in investigations regarding the illegal

manufacturing, distribution, transportation, and sales of drugs, as well as the

investigation of money-laundering methods used by drug traffickers. I have

participated in numerous search warrants, interviews, investigations, and trainings

related to federal crimes.

      3.      I have received training in the area of narcotics investigations, money
  Case 1:20-mj-00537-PJG ECF No. 1-1, PageID.3 Filed 12/16/20 Page 2 of 10




laundering, financial investigations, and various methods, which drug dealers use in

an effort to conceal and launder the proceeds of their illicit drug-trafficking

enterprises. I have participated in numerous investigations involving violations of

narcotics laws. I have participated in investigations that have led to the issuance of

search warrants involving violations of narcotic laws. These warrants involved the

search of locations including: residences of targets, their associates, and relatives;

storage facilities; smartphones; and computers. Evidence searched for, and recovered,

in these locations has included controlled substances, records pertaining to the

expenditures and profits realized therefrom, monetary instruments, and various

assets that were purchased with the proceeds of the drug trafficking.

   4. The facts in this Continuation come from my personal observations, training,

experience, and information obtained from other agents and witnesses.               This

Continuation is intended to show merely that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter.

   5. This continuation is submitted for the purpose of obtaining a search warrant

for two cellular telephones seized during the investigation of WILBERT JAMES

SMITH for possession with intent to distribute heroin, in violation of Title 21, United

States Code, Sections 841(a)(1); possession of a firearm in the furtherance of a drug

trafficking crime, in violation of Title 18, United States Code, Section 924(c); and

possession of a firearm by a felon, in violation of Title 18, United States Code, Section

922(g). This continuation contains only a summary of relevant facts. I have not

included each and every fact known to me concerning the entities, individuals, and
  Case 1:20-mj-00537-PJG ECF No. 1-1, PageID.4 Filed 12/16/20 Page 3 of 10




events described in this continuation

                                 PROBABLE CAUSE

       Police Find Heroin, a Handgun, and Two Cell Phones in Smith’s Car.

      6.     This continuation is based on a DEA and Michigan State Police (MSP)

investigation.

      7.     On Friday December 4, 2020, MSP obtained a License Plate Reader

(LPR) hit on a 2018 Chevrolet Malibu bearing Michigan license plate number

EGT1246. The hit indicated the vehicle was involved in a felony out of Detroit Police

Department and the occupants were considered armed and dangerous. MSP located

the vehicle and initiated a traffic stop on the Malibu. The stop occurred in New

Buffalo Township, Michigan, which is located within the Western District of

Michigan.    When MSP made contact with the driver, he identified himself as

WILBERT JAMES SMITH. SMITH was the sole occupant of the vehicle at the time

of the traffic stop. MSP Motor Carrier Officer (MCO) Justin Van Nuil, made contact

with dispatch regarding SMITH and was informed that SMITH was driving on a

suspended Michigan license and multiple arrest warrants.         Based on the hit,

suspended license, and warrants, MSP arrested SMITH and conducted an inventory

search of the vehicle.

      8.     During the search of the Malibu, MSP discovered a Glock 19, 9mm

handgun. The handgun was fully loaded with a 24 round magazine and one round in

the chamber. Also, discovered was plastic grocery bag which contained an oval

shaped package wrapped in green plastic wrap, which weighed approximately 445.16
  Case 1:20-mj-00537-PJG ECF No. 1-1, PageID.5 Filed 12/16/20 Page 4 of 10




grams. A smaller package wrapped in the same type of green plastic wrap, which

weighed approximately 5.58 grams, was also discovered in the grocery bag. The Glock

handgun and the two packages of suspected controlled substance were all located

next to each other under the driver’s seat of the Malibu.

        9.    MCO Van Nuil further located a wallet in the center console of the

Malibu and located SMITH’s Michigan driver’s license inside the wallet.

Furthermore, SMITH was the registered owner of the Malibu at the time of the traffic

stop.

        10.   MCO Van Nuil also found two cellular telephones inside the vehicle.

One was an Alcatel flip phone, black in color (evidence #5 from Incident No: 053-

0004994-20). The other was a black Apple iPhone (evidence #6 from Incident No:

053-0004994-20).

        11.   After the suspected controlled substance, handgun, and cell phones were

located MCO Van Nuil interviewed SMITH after being advised of his Miranda Rights.

During the interview, SMITH indicated he knew there was a handgun under the front

seat, but he had not bothered to move it in order to transport it properly.   SMITH

also stated he did not have a Michigan Concealed Pistol License at the time. SMITH

was further asked about the packages also located under the front seat and SMITH

indicated that he knew they were there, but nothing further. SMITH was also

interviewed by Southwest Enforcement Team (SWET) Detective Lt. Shawn Yech and

he (SMITH) admitted he was paid to drive to Chicago to pick up the packages and

drive them back to Detroit.
   Case 1:20-mj-00537-PJG ECF No. 1-1, PageID.6 Filed 12/16/20 Page 5 of 10




      12.    Lt. Yech seized both of the packages of the controlled substance and the

handgun, which were all transported to the SWET office. Lt. Yech opened the larger

of the two packages and discovered it to be a brown powdery substance. Lt. Yech

then opened the smaller package and discovered a solid black substance. A small

amount of the substances from both packages were field tested and both showed a

positive hit for the presence of heroin.

      13.    SMITH was lodged at the Berrien County Jail for the handgun

controlled substance violations.

                             SMITH is a Convicted Felon.

      14.    SMITH is a convicted felon for Financial Transaction Device –

Possession of Fraudulent One, in violation of State of Michigan Code MCL

750.157N2. He was convicted of this offense in Michigan’s 17th Circuit Court in 2016.

              SMITH was Likely Transporting Heroin for Distribution.

      15.    In my training and experience, the quantity of drugs discovered is far

more than a user quantity of heroin, which is often sold to users in doses of one tenth

(0.1) of a gram. I also know from my training and experience that drug traffickers

often keep loaded weapons on hand when transporting dealer-quantities of narcotics

in order to protect their product from other criminals who might try to steal it. I have

further learned from my training and experience that, in the case of a gunfight over

drugs, high-capacity magazines can provide an advantage over adversaries who are

using only standard-issue magazines. This is because high-capacity magazines allow

shooters to fire more rounds without having to pause for reloading.
  Case 1:20-mj-00537-PJG ECF No. 1-1, PageID.7 Filed 12/16/20 Page 6 of 10




      16.    Here, police recovered a loaded Glock19 with a high-capacity magazine

located next to a package of narcotics that contained more than 4,000 street-level

doses of one tenth (0.1) of a gram. This drug quantity and the proximity of the loaded

handgun with a high-capacity magazine, suggest that the drugs were intended for

distribution, and that the gun was on hand to protect the drugs during transport.

              The Phones from SMITH’s Car Likely Contain Evidence.

      17.    My training, experience, and participation in drug investigations has

made me aware of the following matters concerning illegal drug trafficking and

cellular telephone devices:

             a.    Drug traffickers often keep names, aliases, and/or contact

                   information of suppliers, purchasers, and others involved in drug

                   trafficking in their devices;

             b.    Drug       traffickers   sometimes   use   electronic   messaging   or

                   messaging apps, in addition to MMS, SMS text messages, and

                   voice call, to communicate with suppliers, purchasers, and others

                   involved in drug trafficking on their devices;

             c.    Drug traffickers often take pictures or videos of their drug

                   trafficking associates, drugs, money and/or firearms, which they

                   store on their devices;

             d.    Drug traffickers often maintain multiple phones in order to

                   disperse the information about their drug contacts across

                   multiple electronic devices; they often use separate devices to
Case 1:20-mj-00537-PJG ECF No. 1-1, PageID.8 Filed 12/16/20 Page 7 of 10




               contact suppliers, customers, and associates respectively; the

               contact history, call logs, and text messages in multiple devices

               typically show the complete picture of a drug traffickers illegal

               activities. Drug traffickers often keep multiple devices close at

               hand, even when traveling outside their homes, in order to

               remain consistently available for communication with suppliers,

               associates and customers. Drug traffickers will often use flip

               phones or “burner” phones which can easily be discarded,

               switched out or replaced in order to evade law enforcement.

         d.    Global Position System (GPS) data on phones may show the

               location of a drug trafficker at a given time, which may provide

               corroborating evidence of a drug delivery or other instance of drug

               trafficking;

         h.    It is common for persons involved in drug trafficking to maintain

               evidence pertaining to their obtaining, secreting, transfer,

               concealment and or expenditure of drug proceeds. This evidence

               includes electronic records of financial transactions, which are

               often stored on mobile phones and computers. Drug traffickers

               often use services such as Western Union, Moneygram, Venmo,

               CashApp and others in order to disguise and/or launder their

               narcotics proceeds and expenditures. The services can be

               downloaded onto mobile phone and computing devices in the form
  Case 1:20-mj-00537-PJG ECF No. 1-1, PageID.9 Filed 12/16/20 Page 8 of 10




                  of apps. These services can be used to wire money to sources of

                  supply, distributors, and co-conspirators day and night from the

                  devices with anonymity. However, when downloaded to a phone,

                  these   applications   often   contain   records    that   chronicle

                  transactions performed on that device.

            q.    Drug traffickers often use social networking applications such as

                  Facebook and Facebook Messenger to shop for and purchase

                  firearms and ammunition so that they can have weapons on hand

                  to protect their drug supplies and drug proceeds.

            r.    Drug traffickers often take digital photographs of guns, money,

                  and drugs and store these photographs on their phones.

                  Sometimes, drug traffickers send these photographs to others in

                  order to demonstrate the quality and quantity of illegal

                  merchandise that they are willing to sell.         Sometimes, drug

                  traffickers use these photographs to flaunt their status as

                  successful dealers to acquaintances, friends, and competitors on

                  social media or through social networking applications.

      SMITH Consents to a Phone Search After Being Charged by Complaint.

      18.   Based in part on the above facts, a federal magistrate in the Western

District of Michigan issued an arrest warrant and a writ of habeas corpus ad

prosequendum on December 8, 2020 (Case Number 1:20-MJ-522). The complaint

alleged that SMITH had committed three offenses: (1) possession of heroin with
  Case 1:20-mj-00537-PJG ECF No. 1-1, PageID.10 Filed 12/16/20 Page 9 of 10




intent to distribute, contrary to 21 U.S.C. § 841(a)(1), (2) possession of a firearm in

furtherance of a drug trafficking crime, contrary to 18 U.S.C. § 924(c), and (3)

possession of a firearm by a felon, contrary to 18 U.S.C. § 922(g)(1).

      19.    On December 9, I went to the Berrien County Jail, where SMITH was

lodged, and informed him of the charges and his pending appearance before a federal

magistrate in the Western District of Michigan. I asked SMITH for permission to

search the cell phones recovered from his vehicle. SMITH confirmed that the phones

belonged to him, and he gave me permission to search the phones.

      20.    I am advised by the United States Attorney’s Office for the Western

District of Michigan that the Sixth Amendment affords defendants the right to

counsel, and that once this right attaches, direct communication with a defendant

about the subject matter of a pending matter, without prior coordination through

defense counsel, is not proper. I am also advised by the United States Attorney’s

Office for the Western District of Michigan, that the Sixth Circuit has not articulated

whether the Sixth Amendment right to counsel automatically attaches upon the filing

of a criminal complaint, prior to a defendant’s initial appearance or arraignment.

Some federal circuits have held that the right to counsel does not attach in these

circumstances. E.g., United States v. Moore, 670 F.3d 222, 234 (2d Cir. 2012) (“arrest

on a warrant, even one issued pursuant to a criminal complaint sworn out by

prosecutors, is insufficient [for right to attach] prior to the initial appearance before

a judicial officer”). The Eighth Circuit has taken the opposite position, concluding

that the “right to counsel attaches to interrogations conducted after the initiation of
 Case 1:20-mj-00537-PJG ECF No. 1-1, PageID.11 Filed 12/16/20 Page 10 of 10




adversarial criminal proceedings against the defendant; it is of no import whether

the proceedings were initiated by complaint or indictment.” Manning v. Bowersox,

310 F.3d 571, 575 (8th Cir. 2002).

      21.    In view of this conflicting caselaw, I am seeking a warrant for the search

of the phones from SMITH’s car in order to secure an independent legal basis, apart

from SMITH’s consent, for the search of these phones.

      22.    None of the information contained in this affidavit was obtained from a

search of the phones in question.

      23.    Because this warrant seeks only permission to examine a device already

in law enforcement’s possession, the execution of this warrant does not involve the

physical intrusion onto a premises. Consequently, I submit there is reasonable cause

for the Court to authorize execution of the warrant at any time in the day or night.

                                     CONCLUSION

      24.    Based on the forgoing information, I submit there is probable cause to

believe that WILBERT JAMES SMITH has violated Title 21, United States Code,

Sections 841(a)(1); Title 18, United States Code, Section 924(c); and Section 922(g). I

further submit there is probable cause for a search warrant authorizing the

examination of the phones described in Attachment A to seek the items described in

Attachment B.
